 

 

UNITED STATES DISTRICT COURT RECEIVED
FOR THE NORTHERN DISTRICT OF NEW YORK

. 445 Broadway, Albany, NY. 12207-2936 - “EP 9 2019
" — — CHER, OS. Ole RICT COURT

 

ANCHORAGE, A.K.

 

United States Grand Jury’ (Status: sovereign’) +) JURISDICTION: Court of Record’
Tribunal, the People Law Case No. 1776-1789-1791-2019
- against - Administrator Grand Jury Foreman

Depository Case No. 1:16-CV-1490
United States Supreme Court, Federal Judiciary U.S.

 

Senate, and U.S. House of Representatives DECISION & ORDER
(Status: clipped sovereignty)
Defendants J Copied: President Trump, AG William Barr

 

 

 

ACTS OF HIGH TREASON

 

WHEREFORE, FOR THE REASONS STATED HEREIN, IT IS HEREBY ORDERED THAT:

THE UNITED STATES SUPREME COURT & CONGRESS IS to take action and secure the Republic on
behalf of the People by removing judges in bad behavior, “Any judge who does not comply with his oath to
the Constitution of the United States wars against that Constitution and engages in acts in violation of the
supreme law of the land. The judge is engaged in acts of treason.” “No state legislator or executive or
judicial officer can war against the Constitution without violating his undertaking to support it.’ “High
Treason: Treason against the sovereign, as distinguished from petit or petty treason, which might formerly
be committed against a subject.”

 

'The UUSCLGJ is comprised of fifty Grand Juries each unified amongst the counties within their respective States. All fifty
States have unified nationally as an assembly of Thousands of People in the name of We the People to suppress, through our
Courts of Justice, subverters both foreign and domestic acting under color of law within our governments. States were unified by
re-constituting all 3,133 United States counties.
2 “<Sovereignty’ means that the decree of sovereign makes law, and foreign courts cannot condemn influences persuading
sovereign to make the decree.” Moscow Fire Ins. Co. of Moscow, Russia v. Bank of New York & Trust Co., 294 N.Y.S. 648, 662,
161 Misc. 903.; The people of this State, as the successors of its former sovereign, are entitled to all the rights which formerly
belonged to the King by his prerogative. Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 10C Const. Law Sec. 298; 18
C Em.Dom. Sec. 3, 228; 37 C Nav. Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.
3 “& Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings being
enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171,
per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.
* Cooper v. Aaron, 358 U.S. 1, 78 S. Ct. 1401 (1958).
5 Sawyer, 124 U.S. 200 (188); U.S. v. Will, 449 U.S. 200, 216, 101 S. Ct. 471, 66 L. Ed. 2d 392, 406 (1980); Cohens v. Virginia,
19 U.S. (6 Wheat) 264, 404, 5 L. Ed 257 (1821).
6 4 BL.Comm. 74, 75; 4 Steph. Comm. 183, 184, note.

DECISION & ORDER PAGE 1 oF 8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 1 of 9
On September 19", 1796, President George Washington, in his Farewell Address, warned us of enemies’
foreign and domestic, working diligently through political parties, already among us, holding an allegiance to
the crown, nibbling at the balance of power, in order to destroy our Constitution, saying:

“All obstructions to the execution of the laws, all combinations and associations under
whatever plausible character with the real design to direct, control, counteract, or awe the
regular deliberation and action of the constituted authorities, are destructive of this
fundamental principle and of fatal tendency. They serve to organize faction; to give it an
artificial and extraordinary force; to put in the place of the delegated will of the nation the will
of a party, often a small but artful and enterprising minority of the community; and, according
to the alternate triumphs of different parties, to make the public administration the mirror of
the ill concerted and incongruous projects of faction, rather than the organ of consistent and
wholesome plans digested by common councils and modified by mutual interests.”

“However combinations or associations of the above description may now and then answer
popular ends, they are likely, in the course of time and things, to become potent engines b

which cunning, ambitious, and unprincipled men will be enabled to subvert the power of the
people and to usurp for themselves the reins of government, destroying afterwards the very

engines which have lifted them to unjust dominion.”

“I have already intimated to you the danger of parties in the state, with particular reference to
the founding of them on geographical discriminations. Let me now take a more comprehensive
view and warn you in the most solemn manner against the baneful effects of the spirit of party,
generally. This spirit, unfortunately, is inseparable from our nature, having its root in the
strongest passions of the human mind. It exists under different shapes in all governments, more
or less stifled, controlled, or repressed; but in those of the popular form it is seen in its greatest
rankness and is truly their worst enemy.”

“4s avenues to foreign influence in innumerable ways, such attachments are particularly
alarming to the truly enlightened and independent patriot. How many opportunities do they
afford to tamper with domestic factions, to practice the arts of seduction, to mislead public
opinion, to influence or awe the public councils! Such an attachment of a small or weak
towards a great and powerful nation dooms the former to be the satellite of the latter.”

“Against the insidious wiles of foreign influence (I conjure you to believe me, fellow citizens)
the jealousy of a free people ought to be constantly awake, since history and experience prove
that foreign influence is one of the most baneful foes of republican government. But that
jealousy to be useful must be impartial; else it becomes the instrument of the very influence to
be avoided, instead of a defense against it. Excessive partiality for one foreign nation and
excessive dislike of another cause those whom they actuate to see danger only on one side, and
serve to veil and even second the arts of influence on the other. Real patriots, who may resist
the intrigues of the favorite, are liable to become suspected and odious, while its tools and
dupes usurp the applause and confidence of the people to surrender their interests.”

DECISION & ORDER PAGE 2 OF 8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 2 of 9
In the 18" century, British Crown Court lawyers held positions of trust such as barrister, lawyer, and attorney
and were bestowed with the Title “Esquire.” Thereby, revealing their allegiance to the crown. These esquires
had already grouped together equity and law in Britain and were already conspiring to subvert our Common
Law in 1776. It is because of those who swore allegiance to the crown holding a position of trust “Title” such
as “Gentlemen” or “Esquire” who were nibbling away at our Constitution. This is precisely why in January,
1810, Senator Reed proposed the “Title of Nobility” Amendment which the Senate overwhelmingly soe to
pass by a vote of 26 to 1; and the House resolved in the affirmative 87 to 3 and by December 10", 1812,
twelve of the required thirteen States ratified the Original 1810 Amendment XIII which reads as follows:

If any citizen of the United States shall accept, claim, receive, or retain any title of nobility or
honour, or shall without the consent of Congress, accept and retain any present, pension,
office, or emolument of any kind whatever, from any emperor, king, prince, or foreign power,
such person shall cease to be a citizen of the United States, and shall be incapable of holding
any office of trust or profit under them, or either of them.

This was done to prevent anyone who had an allegiance to the crown from taking a political office. Both
Houses went even as far as stating “such person shall cease to be a citizen.” Today we have lawyers with the
Title “Esquire” whereas it is their out-come-based education that they believe to be true, that makes them the

enemy here. Today’s BAR taught attorneys unwittingly serve the status quo fiction of law, thereby being
minions of the New World Order.

One hundred and fifty years later in 1961, President John F. Kennedy also sounded the alarm, saying:

“We are opposed around the world by a monolithic and ruthless conspiracy that relies primarily on
covert means for expanding its sphere of influence; on infiltration instead of invasion; on subversion
instead of elections; on intimidation instead of free choice; on guerrillas by night instead of armies
by day. It is a system which has conscripted vast human and material resources into the building of a
tightly-knit, highly-efficient machine that combines military, diplomatic, intelligence, economic,
scientific and political operations. Its preparations are concealed, not published; its mistakes are
buried, not headlined; its dissenters are silenced, not praised. No expenditure is questioned; no
rumor is printed; no secret is revealed. It conducts the Cold War in short, with a war-time discipline
no democracy would ever hope or wish to match... there is very grave danger that an announced
need for increased security will be seized upon by those anxious to expand its meaning to the
very limits of official censorship and concealment.”

ACTS OF TREASON —

e On December 6". 1865, the original 13 Amendment that prevented BAR members from holding an
office of trust, just disappeared and was replaced with another 13"" Amendment.

 

e On July 9" 1868, the aforesaid conspirators abrogated our unalienable rights by changing them into civil
rights calling them “privileges and immunities,” placing people under civil law through the 1"
Amendment, stating that the People are “subject to the jurisdiction.”

DECISION & ORDER PAGE 3 OF 8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 3 of 9
e On Febmary 21", 1871, Congress passed the DISTRICT OF COLUMBIA ORGANIC ACT OF 1871 which
created a foreign state within a state within a city (Washington DC) and delegated an elite group to
manage the established territory of the United States placing the United States under the control of
enemy’s both foreign and domestic, via the deep state. As the name suggests, the Act of 1871 served to
install a new government for the District of Columbia. The Washington, DC Municipality is a separate
INTERNATIONAL CITY-STATE like Vatican City, the Inner City of London, and the United Nations. It is
run as a plenary oligarchy by certain members of Congress who are part of the deep state, claiming their
unlawful authority under Article 1 Section 8 Clause 17.

e On August 21°, 1878, seventy-five lawyers from twenty states and the District of Columbia met in
Saratoga Springs, New York, to establish the American Bar Association. Since that first meeting, the
American BAR Association (ABA) has played a pivotal role in the abrogation of common law in the
United States.

© On February 3%, 1913, Congress passed the “unratified” anti-constitutional 16" Amendment, that
enslaved the People, called the Federal Reserve Act which gave complete control of the dollar to foreign
bankers, enslaved the People with a unlawful direct tax called income tax and subjected the People to the
unlawful debtor’s prison. Today the 1913 dollar is worth about 4 cents.

* On April 8", 1913, Congress claimed passed the “unratified” anti-constitutional 17" Amendment that
removed the states right of suffrage through the Senate thereby removing the states sovereignty.

© On July 22™, 1944, at the Bretton Woods Agreement Conference, the United States totally surrendered
its sovereignty to the banking forces by forcing the nations of the world to accept the dictates of the
centralized banking system.

e On December 29", 1945, Congress enacted the International Organizations Immunities Act that
relinquished every public office of the United States to the United Nations and established a special
group of foreign or international organizations whose members could work in the U.S. and enjoy certain
exemptions from US taxes and search and seizure laws.

e Qn July 26", 1947, the CIA, and on September 18" 1947 the NSA became operational which marked the
birth of the national police state surveillance grid. Today, the CIA is a private corporation which operates
as a prostitute for global banking interests and does not represent the United States.

e Qn December 10", 1948, the creation of the United Nations on American soil marked the beginning of
the end of political sovereignty in the United States.

e On September 21", 1950, the 81 Congress released the Report on the National Lawyers Guild and
determined that the BAR Association was founded and run by communists. Thus all elected or appointed
officials that are members of the BAR are true believers in its teachings of subversion.

e On September 11", 2001, the national police state surveillance grid reached maturity. This event created
the Department of Homeland Security, TSA and FEMA under the guise of national security, which
during a national emergency, controls every resource, every asset and even our freedom. It also created
the Patriot Act and now today virtually every communication that we engage in is monitored.

e On September 25", 2013, John Kerry, without the approval of the Senate, signed the United Nations
Arms Treaty which will eventually attempt to eliminate the 2™4 Amendment and private property rights in
America through the United Nation’s Socialist Agenda 21 program that is spreading across America.

 

 

DECISION & ORDER PAGE 4 0F8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 4 of 9
These ABA subverts have flooded our courts and polluted our Constitution with about 230 years of
repugnant acts, statutes and rules. All of the aforesaid destructive acts, along with many more were possible
because the federal government that centralized our education has removed civics, constitutional studies, and
true American history from our curriculum, replacing it with an out-come based socialist education.

FEDERAL RULES OF CIVIL PROCEDURE
MERGED EQUITY AND COMMON LAW = AN ACT OF TREASON

Civit_ ACTION — According to the Federal Judicial Center’, a government agency, on September 16, 1938,
pursuant to its fictional authority under the repugnant “Rules Enabling Act of 1934,” “the Supreme Court
enacted uniform rules of procedure for the federal courts. Under the new rules, suits in equity and suits at
common law were grouped together under the term “civil action.” This was an Act of Treason whereas the
Supreme Court and Congress under the teachings and guidance of the treacherous subversive American Bar
Association, in an Act of Treason, a silent coup, abrogated Common Law, hereinafter “Natural Law,” with
its Unalienable Rights that were endowed by our Creator and covertly substituted them with civil rights
legislated by lawless men. Thereby, claiming the People to be subject to their repugnant statutes and codes
that provided for our servant to take over our house, appointing themselves the sovereign master and the
People their pawns.

TREASON — On September 21", 1950, the Committee on Un-American Activities, House Resolution 5, 79"
Congress, 1“ Session concluded that: “The National Lawyers Guild is the foremost legal bulwark of the
Communist Party, its front organizations, and controlled unions. Since its inception it has never failed to
rally to the legal defense of the Communist Party and individual members thereof, including known
espionage agents. It has consistently fought against national, State, and local legislation aimed at curbing
the Communist conspiracy. It has been most articulate in its attacks upon all agencies of the Government
seeking to expose or prosecute the subversive activities of the Communist network, including national, State,
and local investigative committees, the Department of Justice, the FBI, and law enforcement agencies
generally. Through its affiliation with the International Association of Democratic Lawyers, an international
Communist-front organization, the National Lawyers Guild has constituted itself an agent of a foreign
principal hostile to the interests of the United States. It has gone far a field to oppose the foreign policies of
the United States, in line with the current line of the Soviet Union.”

DESTRUCTION OF OUR HERITAGE — The ABA teaches that “common law” is the body of law derived from
judicial decisions, rather than from statutes or constitutions. Thereby defining the characteristics of “common
law” as precedent. In cases where the parties disagree on what the law is, a common law court looks to past
precedential decisions of relevant courts, and synthesizes the principles of those past cases as applicable to

 

7 The Federal Judicial Center is the research and education agency of the judicial branch of the United States Government. The
Center supports the efficient, effective administration of justice and judicial independence. Its status as a separate agency within
the judicial branch, its specific missions, and its specialized expertise enable it to pursue and encourage critical and careful
examination of ways to improve judicial administration. The Center has no policy-making or enforcement authority; its role is to
provide accurate, objective information and education and to encourage thorough and candid analysis of policies, practices, and
procedures. https://www.fjc.gow/history/timeline/federal-rules-civil-procedure-merge-equity-and-common-law

DECISION & ORDER PAGE 5 OF 8 WE THE PEOPLE -vy- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 5 of 9
the current facts. If a similar dispute has been resolved in the past, the court is usually bound to follow the
reasoning used in the prior decision a principle known as stare decisis.? Thereby, concluding that common
law, as the body of law made by judges, stands in contrast to and on equal footing with statutes adopted
through the legislative process. Under this abominable interpretation of law taught in law schools, it logically
followed that the merging of equity (statutes) and common law (stare decisis) makes sense. This out-come-
based education created swarms of minions of the New World Order, unwitting useful idiots, sent to eat out
our substance and destroy our Heritage. America was founded upon eight self-evident ancient, biblical
principles that Thomas Jefferson discovered.”

HEREIN IS OUR BIRTHRIGHT — We the People, upon the signing of the Declaratory Covenant placing us under
His Law made with Abba God in 1776 via His blessings of Liberty, holding these truths to be self-evident,

e That God entitled us to live under the Laws of Nature’s God [not socialist legislators & equity judges],

e That ail men are created equai,

© That they are Endowed by their Creator with certain Unalienable Rights, (not civil rights],

e That among these are Life, Liberty and the pursuit of Happiness,

e That to secure these rights, Governments are instituted among Men [not vice versa],

e Deriving their just powers from the consent of the governed [not vice versa],

e That whenever any Form of Government becomes destructive of these ends, it is the Right of the People
to alter or to abolish it, therefore

e When a long train of abuses and usurpations, pursuing perpetually upon our Liberty revealing a design
to reduce them under absolute Despotism, it is our right, it is our duty, to throw off such Government,
and to provide new Guards for our future security.

Today, out of a total of 435 U.S. Representatives and 100 Senators (535 total in Congress), lawyers comprise
the biggest voting block of one type, making up 43% of Congress. Sixty percent of the U.S. Senate is
lawyers. And according to the Washingtonian, there are 80,000 lawyers working in Washington DC to
maintain the status quo.

The BAR has convinced the populous that the United States is a democracy, which is a stepping-stone to
totalitarianism and that by orchestrating popular demand through fear, is then able to legislate statutes that
abrogate the unalienable rights of the Sovereign People.

Democracy and totalitarianism are types of governments that offer different ways of making decisions on
behalf of the people they govern. They share some similarities but at the end of the day yield the same
results. While the latter focuses on oppression, the former embraces the differences of the people until
egotistical tyrants seize control and over-time convince the sheeple to vote away their liberties as it morph’s

 

8 Stare decisis: The legal principle of determining points in litigation according to precedent.
° Jefferson’s eight self-evident ancient, biblical principles: (1) Sound government should be based on self-evident truths, (2)
Built upon the law of nature and of nature’s God, (3) All men are created equal, (4) Rights are unalienable, (5) Right to life,
liberty, and the pursue of happiness, (6) Governments are to protect the rights of the people, (7) Government is by the consent of
the people, and (8) If the government itself begins to violate those rights, then it is the right and duty of the people install new
servants,

DECISION & ORDER PAGE 6 OF 8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 6 of 9
into totalitarian. As John Adams commented, “democracy never lasts long it soon wastes, exhausts, and
murders itself.”

With all these NWO minions nibbling at every legislated word and judicial meaning, they turned and
continue to turn our Courts of Justice into courts of thieves.

e they send out swarms of police that operate as code enforcement officers,

e they fine or imprison people for behavior that they deem a crime or for not having a license to exercise
our unalienable rights,

e they tax our homes, our labor and even in death they tax our children’s inheritance,

e they ignore our Laws,

e they changed our unalienable rights to civil rights,

e they changed our Common Law to legislative law,

e they stack and taint our juries,

e they removed the knowledge of our Sacred Foundation from our education,

e they claim government by consent is the ballot box,

e they expanded their jurisdictions and powers,

e they removed our power to recall,

e they imprison us in statutory prisons to control the will of the People,

e they robbed our states of their sovereignty and subjected them to the will of the federal government,

e they enslaved the People treating them as chattel and created debtors prisons,

e they interpret law according to their own will when they should be administrating justice, and

e they claim that we are a democracy and not a republic.

Thomas Jefferson wrote concerning the overreaching authority of judges wrote, “The germ of dissolution of
our federal government is in the federal judiciary; an irresponsible body working like gravity by night and
by day, gaining a little today and a little tomorrow, and advancing its noiseless step like a thief, over the
field of jurisdiction, until all shall be usurped from the states.”'° “The Constitution is a mere thing of wax in
the hands of the judiciary, which they may twist and shape into any form they please.”'' “The opinion which
gives to the judges the right to decide what laws are constitutional, and what not, not only for themselves in
their own sphere of action, but for the legislature and executive also, in their spheres, would make the
judiciary a despotic branch.”'* To consider the judges as the ultimate arbiters of all constitutional questions
is a very dangerous doctrine indeed, and one which would place us under the despotism of an oligarchy. Our
judges are as honest as other men and not more so and their power (is) the more dangerous, as they are in
office for life and not responsible, as the other functionaries are, to the elective control. The Constitution has

erected no such single tribunal, knowing that to whatever hands confided, with corruptions of time and
13

 

party, its members would become despots.

 

10 1821, Thomas Jefferson to Mr. Hammond.

" Sept. 6, 1819, Thomas Jefferson.

'2 September 11, 1804, Thomas Jefferson wrote to Abigail Adams.

"3 September 28, 1820, Thomas Jefferson in a letter to William Jarvis.

DECISION & ORDER PAGE 7 OF 8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 7 of 9
‘

“The two enemies of the people are criminals and government, so let us
tie the second down with the chains of the Constitution so the second
will not become the legalized version of the first.” - Thomas Jefferson

The ABA became GUILTY of Treason when they Advocated the overthrow of our Governments by
willfully advocating, abetting, advising and teaching repugnant statutes as law designed to enslave the
People and the States in order to overthrow federal and state governments under 18 U.S. Code §2385, where
we read, ... Whoever organizes or helps or attempts to organize any society, group, or assembly of persons
who teach, advocate, or encourage the overthrow or destruction of any such government by force or
violence; or becomes or is a member of, or affiliates with, any such society, group, or assembly of persons,
knowing the purposes thereof - Shall be fined under this title or imprisoned not more than twenty years, or
both,... As used in this section, the terms “organizes” and “organize,” with respect to any society, group, or
assembly of persons, include the recruiting of new members, the forming of new units, and the regrouping or
expansion of existing clubs, classes, and other units of such society, group, or assembly of persons.

THE SOLUTION — KENTUCKY RESOLUTIONS — A series of resolutions drawn up by Jefferson, and
adopted by the legislature of Kentucky in 1799, protesting against the “alien and sedition laws,” declaring
their illegality, announcing the strict constructionist theory of the federal government, and declaring
“nullification” to be “the rightful remedy.” We the People have the power to nullify all these unconstitutional
repugnant acts simply through self-education and taking control of the judiciary via the Jury.

“All laws, rules and practices which are repugnant to the Constitution are
null and void’ — Marbury v. Madison, 5th US (2 Cranch) 137, 180

“Where rights secured by the Constitution are involved, there can be no rule making or
legislation which would abrogate them.” — Miranda v. Arizona, 384 U.S. 436, 491

ORDERED THAT THE UNITED STATES SUPREME COURT, CONGRESS BOTH THE HOUSE AND SENATE IS: To
Obey the Law of the Land as understood by the Federalist and Anti-Federalist Papers. We the People Hereby
Nullify All Construction of Law that claims Common Law, a/k/a Natural Law and their respective Courts’ of
Record abrogated. Any Clerk or Judge that continues in the repugnant practice of Concealing Natural Law
Courts and charges a statutory fee for Justice is guilty of Treason.

Ir IS SO ORDERED

 

 

September 3™ 2019
Albany, New York
Nee
Jury Foreman
Natural Law Tribunal
DECISION & ORDER PAGE 8 OF 8 WE THE PEOPLE -v- JUDICIARY, ET AL

Case 3:19-mc-00029-TMB Document 2 Filed 09/09/19 Page 8 of 9
UUS Common Law Grand Jury t \ y
P.O. Box 59 a

Valhalla, NY 10595

USA

Chief Judge

United States District Court
for the District of Alaska
222 W. Seventh Avenue

Anchorage, AK 99513-9513
.. “. Case 3:19-mc-00029-TMB._Document 2 Filed g/09/19 P
ett theese go gre pe Es Le Sais age 9 of 9 ‘
Lat: "Sabb doh TS ke I Pl iH iti shir i ;! isbadia}y fod fiy]epey]

aero acct ate mat Jat 2?
